IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sonic Services, Inc.,                  :
                         Petitioner    :
                                       :
               v.                      :        No. 1698 C.D. 2018
                                       :
Pennsylvania Gaming Control Board,     :
                      Respondent       :


                                      ORDER

               NOW, November 25, 2019, upon consideration of Petitioner’s

application for reargument, and Respondent’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge